
	
		II
		111th CONGRESS
		2d Session
		S. 3298
		IN THE SENATE OF THE UNITED STATES
		
			May 4, 2010
			Mr. Udall of Colorado
			 (for himself and Mr. Franken) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To establish a pilot program to reduce the increasing
		  prevalence of overweight/obesity among 0–5 year-olds in child care
		  settings.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Healthy Kids from Day One
			 Act.
		2.Findings and
			 purposes
			(a)FindingsCongress makes the following
			 findings:
				(1)Life-long food
			 preferences, eating habits, and activity levels develop early in
			 childhood.
				(2)Preschool years
			 are a critical time for determining whether or not an individual will develop
			 obesity later in life.
				(3)Aerobic fitness
			 and healthy eating patterns support enhanced behavioral, emotional, and
			 academic performance in school.
				(4)Recent studies
			 indicate that children who are overweight at age 5 are more likely to be more
			 overweight at age 9.
				(5)Obese preschool
			 children already exhibit signs of cardiovascular disease and diabetes.
				(6)According to a
			 2007 Centers for Disease Control and Prevention study, 12.4 percent of children
			 in the United States ages 2 through 6 are obese.
				(7)The 2001 National
			 Household Education Survey found that 74 percent of children in the United
			 States ages 3 through 6 are in some form of non-parental child care, and 56
			 percent are in center-based child care.
				(8)According to a
			 2009 analysis of child care center licensing regulations, only 12 States have a
			 policy prohibiting or limiting foods of low nutritional value in child care
			 centers, only 8 States require vigorous or moderate physical activity, only one
			 of which has a policy quantifying a required number of minutes of physical
			 activity by day or week, and only 7 States quantify a maximum amount of time
			 for media (television and electronic) each day or week.
				(9)In 2009, the
			 Centers for Disease Control and Prevention released recommended community
			 strategies and measures to prevent obesity in the United States that includes
			 child care specific policy and environmental initiatives to achieve healthy
			 eating and active living among children from birth to 5 years of age.
				(10)In 2009, The
			 Institute of Medicine released findings supporting local governments' ability
			 to play a crucial role in creating environments that make it easier for
			 children to eat healthy diets and remain active.
				(11)States should
			 strive to adopt nutrition standards, practices, and policies for child care
			 centers that are consistent with the 2005 Dietary Guidelines for
			 Americans.
				(12)Child care
			 centers and family child care homes should serve as settings where children
			 adopt healthy eating habits, have opportunities for age appropriate physical
			 activity, and set screen time limits.
				(13)Rates of obesity
			 are higher for Black and Latino children than the overall population of
			 children in the United States.
				(b)PurposesIt
			 is the purpose of this Act to—
				(1)establish a
			 3-year pilot program in 5 States that will focus on reducing the increasing
			 prevalence of overweight/obesity among children between birth and 5 years of
			 age in child care settings;
				(2)enhance the focus
			 of child care centers and family child care homes serving the birth to 5 years
			 of age population on children's healthy development through evidence-based or
			 data-informed practices to improve healthy eating, physical activity, and
			 screen time limits; and
				(3)identify emerging
			 and expand existing evidence-based practices and understanding of healthy
			 eating, physical activity, and screen time limits, as appropriate, as well as
			 replicate curricula, interventions, practices, and policy changes that are most
			 effective in promoting nutrition and physical activity among the birth to 5
			 years of age population in the child care setting.
				3.Healthy kids
			 programTitle III of the
			 Public Health Service Act (42 U.S.C. 241 et seq.) is amended by adding at the
			 end the following:
			
				WHealthy kids
				program
					399OO.DefinitionsIn this part:
						(1)Child care
				centerThe term child care center means a center
				licensed or otherwise authorized to provide child care services for fewer than
				24 hours per day per child in a non-residential setting, unless care in excess
				of 24 hours is due to the nature of the parents' work.
						(2)Early learning
				councilThe term early learning council means an
				early childhood assembly that is established to advise governors, State
				legislators, or State agency administrators on how best to meet the needs of
				young children and their families specifically through improvement of programs
				and services.
						(3)Family child
				care homeThe term family child care home means a
				private family home where home-based child care is provided for a portion of
				the day, unless care in excess of 24 hours is due to the nature of the parents’
				work, and that is certified, registered, or licensed in the State in which it
				is located.
						(4)Screen time
				limitsThe term screen time limits means policies or
				guidelines, such as those developed by the American Academy of Pediatrics,
				designed to reduce the daily amount of time that children spend watching or
				looking at digital monitors or displays, including television sets, computer
				monitors, or hand-held gaming devices.
						(5)SecretaryThe
				term Secretary means the Secretary of Health and Human
				Services.
						300OO–1.Grants
						(a)In
				generalThe Secretary, in consultation with appropriate entities
				within the Department of Health and Human Services, shall award 3-year
				competitive grants to 5 State health departments (or other appropriate child
				care licensing entities within such States) to help reduce and prevent obesity
				among the birth to 5 year old population of the State in child care settings
				outside a child's place of residence.
						(b)Use of
				fundsState grantees shall use amounts received under a grant
				under this subsection to—
							(1)provide, or enter
				into contracts to provide, training (that meets the requirements of subsection
				(c)) to the staff of national, State, or community-based organizations with
				networks of child care centers, or a consortium of child care centers and
				family child care homes consisting of at least 10 centers, for the purpose of
				implementing evidence-based or data-informed healthy eating and physical
				activity policies and practices, including curricula and other interventions;
				and
							(2)provide grants to
				child care centers and family child care homes, whose staff received the
				training described in paragraph (1), to implement practice, curricula, and
				policy changes (that meet the requirements of subsection (d)) that promote
				healthy eating and physical activity among the birth to 5 years of age
				population.
							Preference in awarding grants shall
				be given to those States that demonstrate collaboration between relevant State
				entities related to child care and health and with key stakeholders, such as
				State early learning councils and other community-based organizations working
				with child care centers or family child care homes.(c)Training
				requirements
							(1)In
				generalTraining provided under subsection (b) shall—
								(A)include the
				provision of information concerning age-appropriate healthy eating and physical
				activity interventions and culturally competent curricula for the birth to 5
				years of age population in the State involved, which at a minimum shall
				include—
									(i)a
				handbook that includes recommendations, guidelines, and best practices for
				child care centers and family child care homes relating to healthy eating,
				physical activity, and screen time reduction;
									(ii)information
				about the availability of and services provided by child care health
				consultants; and
									(iii)health and
				wellness resources available through the Child Care Bureau and the Maternal and
				Child Health Bureau;
									(B)identify, improve
				upon, and expand nutrition and physical activity best practices targeted to the
				birth to 5 years of age population in the State involved and identify
				strategies for incorporating parental education and other parental involvement;
				and
								(C)provide
				instruction on how to appropriately model, direct, and encourage child care
				staff behavior to apply the best practices and strategies identified under
				subparagraph (B).
								(2)Training
				entitiesA grantee may conduct the training required under this
				section directly, or may provide such training through a contract with—
								(A)an appropriate
				national, State, or community organization with relevant expertise;
								(B)a health care
				provider or professional organization with relevant expertise;
								(C)a university or
				research center that employs faculty with relevant expertise; or
								(D)any other entity
				determined appropriate by the State and approved by the Secretary.
								(3)Requirement of
				contractIf a grantee elects to provide the training under this
				section through a contract, the grantee shall ensure that a consistent healthy
				eating and physical activity curriculum is being developed for all child care
				entities participating in the pilot program in the State.
							(d)Practice,
				curricula, and policy changesAfter training is provided as
				required under subsection (c), a State grantee shall ensure that the
				organizations and consortium involved—
							(1)implement, in
				child care settings, evidence-based or data-informed policy changes that
				promote healthy eating, physical activity, and appropriate screen time limits
				among the birth to 5 years of age population;
							(2)utilize an
				evidence-based or data-informed, culturally competent healthy eating and
				physical activity curriculum in child care settings focusing on such birth to
				age 5 population;
							(3)implement
				programs, activities, and procedures for incorporating parental education and
				involvement of parents in programs, including disseminating a written parental
				involvement policy, and coordinating and integrating parental involvement
				strategies under this section, to the extent feasible and appropriate, with
				parental involvement strategies under other programs, such as the Head Start
				program and the Early Head Start Program; and
							(4)find innovative
				ways to remove barriers that exist to providing opportunities for healthy
				eating and physical activity.
							All
				activities described in this paragraph shall be evidence-based and
				data-informed and be consistent with the curriculum presented through training
				activities described in subsection (c).399OO–2.Grants for
				the evaluation of pilot programsThe Secretary shall award competitive grants
				to Prevention Research Centers or universities to evaluate the programs carried
				out with grants under section 399OO–1, including baseline, process, and outcome
				measurements.
					399OO–3.Coordination
						(a)Interagency
				coordinationTo the extent practicable, the Secretary shall
				coordinate activities conducted under this part with activities undertaken by
				the National Prevention, Health Promotion and Public Health Council established
				under section 4001 of the Patient Protection and Affordable Care Act (Public
				Law 111–148). Where practicable, such coordination shall—
							(1)include the
				sharing of current and emerging best practices concerning healthy eating,
				physical activity, and screen time limits that have a population-level impact
				in promoting nutrition and physical activity in child care settings;
							(2)promote the
				effective implementation and sustainability of such programs; and
							(3)avoid unnecessary
				duplication of effort.
							(b)Pilot
				coordinationThe Secretary shall designate an individual
				(directly or through contract) to provide technical assistance to States and
				pilot centers in the development, implementation, and evaluation of activities
				and dissemination of information described in paragraphs (1), (2), and (3) of
				subsection (a).
						399OO–4.Evaluation
				and reporting
						(a)Technical
				assistance and informationThe Secretary shall—
							(1)provide technical
				assistance to grantees and other entities providing training under a grant
				under this part; and
							(2)disseminate to
				health departments and trainers under grants under this part information
				concerning evidence-based or data-informed approaches, including dissemination
				of existing toolkits, curricula, and existing or emerging best practices that
				can be expanded or improved upon through a program conducted under this
				part.
							(b)Evaluation
				requirementsWith respect to evaluations conducted under section
				399OO–2, the Secretary shall ensure that—
							(1)evaluation
				metrics are consistent across all programs funded under this part;
							(2)interim outcomes
				are measured by the number of centers that have implemented policy and
				environmental strategies that support use of curricula and practices supporting
				healthy eating, physical activity, and screen time limits;
							(3)interim outcomes
				are measured, to the extent possible, by behavior changes in healthy eating,
				physical activity, and screen time; and
							(4)upon completion
				of the program, the evaluation shall include an identification of best
				practices relating to behavior change and reductions in the increasing
				prevalence of overweight and obesity that could be replicated in other
				settings.
							(c)Dissemination
				of informationUpon the conclusion of the programs carried out
				under this part, the Secretary shall disseminate to all appropriate agencies
				within the Department of Health and Human Services evidence, best practices,
				and lessons learned from grantees. Such agencies shall encourage the adoption
				of the best practices.
						(d)Report to
				CongressNot later than 6 months after the completion of the
				pilot program under this part, the Secretary shall submit to Congress a report
				concerning the evaluation of the pilot programs, including recommendations as
				to how lessons learned from such programs can be incorporated into future
				guidance documents developed and provided by the Secretary and other Federal
				agencies, as appropriate.
						399OO–5.Authorization
				of appropriationsThere is
				authorized to be appropriated to carry out this part, $2,500,000 for each of
				fiscal years 2011, 2012 and
				2013.
					.
		
